Citation Nr: 0016447	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from February 1941 to October 
1945.  The appellant in this case is the veteran's surviving 
spouse.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in September 1998.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is accompanied by medical evidence to support 
the claim.

2.  The claim for service connection for the cause of the 
veteran's death is plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims has held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Board notes that the veteran's April 1998 death 
certificate shows that the veteran died of sudden cardiac 
death, as a consequence of coronary heart disease and 
hypertension.  At the time of his death, the veteran was 
service-connected for posttraumatic stress disorder (PTSD), 
formerly rated as hysterical neurosis associated with anxiety 
reaction.  The veteran was initially granted service 
connection for his psychiatric disorder in a rating decision 
dated in June 1946.  In a November 1998 letter signed by Mark 
Jay Sokoloff, Ph.D., it was stated that the veteran had had 
depressive symptoms of long standing, and that chronic 
emotional stress can have a detrimental effect on a person's 
health over a period of time.  Dr. Sokoloff further stated 
that based on the veteran's history of severe health 
problems, it was reasonable to assume that his emotional 
state potentially had a negative impact on his medical 
condition.  Based on the information contained in the record, 
the Board finds that the appellant's claim is plausible, and 
therefore well grounded.


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded; to this extent the appeal 
is granted.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his or her claim includes obtaining 
medical records to which he or she has referred.  The Court 
also stated that the Board must make a determination as to 
the adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 
90 (1990). 

The record on appeal does not specifically address whether 
the veteran's service-connected psychiatric disability 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of death 
under 38 C.F.R. § 3.312(c) (1999).  See also Lathan v. Brown, 
7 Vet. App. (1995).  Under the circumstances, the evidence in 
the claims folder should be reviewed by a physician in order 
to obtain an opinion as to whether it is at least as likely 
as not that the veteran's service-connected psychiatric 
disability contributed to his death.

The Board also notes that records received in October 1993 
indicate that the veteran was a resident of the Orchard Park 
HCC under a VA nursing home contract.  The veteran's death 
certificate shows that he later died at the Orchard Park HCC 
in April 1998.  The record does not clearly show all of the 
periods for which the veteran was a resident at the Orchard 
Park HCC, and there is no indication that the RO has 
attempted to obtain all records of treatment for the veteran 
that occurred at that facility.  All such records must be 
obtained prior to further appellate consideration of the 
merits of the appellant's claim.  

The Board further notes that in rating decisions in September 
1998 the RO denied eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, and entitlement to 
an increased rating for service-connected posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling, for the purpose of accrued benefits.  In the 
Notice of Disagreement received in September 1998, it was 
stated that the appellant was taking issue with the ratings 
dated in September 1998, which would apparently include both 
of the claims cited above.  However, the record does not show 
that a Statement of the Case was completed for these two 
issues.  This matter must therefore be Remanded so that a 
Statement of the Case can be issued concerning these claims.  
Recently, the Court found that in a situation where there is 
a timely Notice of Disagreement, the appellate process has 
commenced and the appellant is entitled to a statement of the 
case on that issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, that the appellant 
believes would contribute to her claim 
for service connection for the cause of 
the veteran's death.  The RO should also 
attempt to obtain any and all treatment 
records pertaining to the veteran's 
residence at the Orchard Park HCC that 
are not already of record.  After 
securing the necessary release(s), all 
such records not already contained in the 
claims folder should be secured.  Once 
obtained, all records must be associated 
with the claims folder.

2.  Once the above has been completed, 
the claims folder should be sent to a VA 
medical facility for review by a 
cardiologist in order to obtain an 
opinion as to what role, if any, the 
service connected psychiatric disorder 
played in the events leading to the 
veteran's death.  Specifically, the 
cardiologist should indicate whether it 
is at least as likely as not that the 
veteran's service-connected psychiatric 
disability contributed substantially or 
materially to cause death, combined to 
cause death, accelerated death, or 
otherwise aided or lent assistance to the 
production of the veteran's death, as 
defined under 38 C.F.R. § 3.312(c) 
(1999).

3.  With respect to the claims for 
eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, 
and entitlement to an increased rating 
for service-connected posttraumatic 
stress disorder (PTSD), currently 
evaluated as 70 percent disabling, for 
the purpose of accrued benefits, the RO 
should issue a Statement of the Case 
encompassing these claims and all 
pertinent regulations.  If and only if 
the appellant files a timely Form 9 or 
its equivalent, the RO should then 
certify the concerned issue for appellate 
review.

4.  Following completion of the 
foregoing, the RO should again consider 
the appellant's cause of death claim in 
light of any additional evidence.  The RO 
should also consider the Dependency and 
Indemnity Compensation claim under 
38 U.S.C.A. § 1318(b).  If the decision 
remains adverse to the appellant, the RO 
should provide her and her representative 
with a supplemental statement of the case 
and the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
appellant with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



